DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claim(s) 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance. The invention claim(s):

          ‘A sensor apparatus comprising: 
          ••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••
          the circumferential cap includes a topside and an underside, the topside and the underside disposed radially outward from the sensor window, the underside including a groove having a cross-section elongated circumferentially around the axis, the cross-section of the groove curving from a lower end upwardly and outwardly to an upper end.’

The subject matter as recited above was not taught, shown, or suggested with the prior-art of record. Specifically, items 44, 82 figure 5 of the application as stated above was not found. The Examiner completed an Interference search, and the closest reference is GB2565626 by the inventor Black. However, it does not address the last portion of the recitation above. The reference GB2565626 also has common Assignee as was as all the other references found, but all the other references effective filing dates was after the application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
          
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/KEVIN C BUTLER/Examiner, Art Unit 2852